              Case 2:20-cv-01470-GMN-VCF Document 109 Filed 01/27/21 Page 1 of 2




1                                          UNITED STATES DISTRICT COURT

2                                              DISTRICT OF NEVADA

3                                                         ***
      IMAGEKEEPER LLC,
4
                              Plaintiff,
5                                                            2:20-cv-01470-GMN-VCF
      vs.                                                    ORDER
6     WRIGHT NATIONAL FLOOD INSURANCE
      SERVICES LLC, et al.,
7
                              Defendants.
8
               Before the court is Defendant Wright National Flood Insurance Services, LLC’s Emergency
9
     Motion for a Temporary Protective Order (ECF No. 108).
10
               On September 23, 2020, Judge Gloria Navarro entered an Order Granting Motion for Preliminary
11
     Injunction (ECF No. 58). Paragraph 4 of that Order mandates that Wright National Flood Insurance
12
     Services, LLC (Wright Flood) is “tasked with insuring that Evoke Technologies . . . fully account, and
13
     ultimately, return any related confidential information.”
14
               Wright Flood asserts that Evoke Technologies will be turning over confidential documents to
15
     plaintiff tomorrow without any conditions requiring plaintiff to maintain the confidentiality of those
16
     documents. Wright Flood requests entry of a temporary protective order that allows Wright Flood to
17
     collect, log and maintain documents, information and material that Wright Flood provided to Evoke until
18
     such time as the parties enter into a stipulated protective order, or this court enters a protective order that
19
     governs exchange of confidential and proprietary information throughout this litigation. (ECF No. 108 at
20
     p.3.).
21
               Accordingly,
22
               IT IS HEREBY ORDERED that obligation for Evoke to return any retained confidential
23
     information to Plaintiff ImageKeeper is STAYED pending further order of the court.
24

25
          Case 2:20-cv-01470-GMN-VCF Document 109 Filed 01/27/21 Page 2 of 2




1           IT IS FURTHER ORDERED that any opposition to Defendant Wright National Flood Insurance

2    Services, LLC’s Emergency Motion for a Temporary Protective Order (ECF No. 108) must be filed on or

3    before February 1, 2021. No reply necessary.

4           IT IS FURTHER ORDERED that a video conference hearing is scheduled for 1:30 PM, February

5    3, 2021, on Defendant Wright National Flood Insurance Services, LLC’s Emergency Motion for a

6    Temporary Protective Order (ECF No. 108).

7           IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,

8    Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video

9    conference hearing by noon, February 2, 2021.

10          IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:

11          INSTRUCTIONS FOR THE VIDEO CONFERENCE

12          Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

13   to the participants email provided to the Court.

14          • Log on to the call ten (10) minutes prior to the hearing time.

15          • Mute your sound prior to entering the hearing.

16          • Do not talk over one another.

17          • State your name prior to speaking for the record.

18          • Do not have others in the video screen or moving in the background.

19          • No recording of the hearing.

20          • No forwarding of any video conference invitations.

21          • Unauthorized users on the video conference will be removed.

22          DATED this 27th day of January, 2021.
                                                                  _________________________
23                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
24

25
